DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that there is only one species and the additional structures are optional structures for a basic structure.  This is not found persuasive because the “optional” structures are different structures from the “basic” structure and would require a different search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not include a period at the end.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samartgis (US-20200002061-A1).
Samartgis discloses a seal box (10) with a good sealing effect and easy to open (pars. 37, 38), comprising a box body (12) and a sealing cover (20), the box body being formed with an opening (14), a sealing mechanism being disposed between the opening of the box body and the sealing cover (Fig. 13), the sealing cover being detachably mounted at the opening of the box body (Fig. 6), the sealing mechanism being in a locked and sealed state, wherein a quick opening mechanism (15, 45) is further disposed between the box body and the sealing cover and comprises an opening base (45) and an opening element (15), the opening base is disposed at a top of an outer wall of the box body (Fig. 4), a middle of the opening element is rotatably mounted on an edge of the sealing cover (Figs. 13, 14), two ends of the opening element are an opening end (at 40) and an operating end (at 32) respectively, the opening end is located on a top surface of the opening base, and the operating end is away from the top surface of the opening base (Fig. 13); when the sealing cover is to be opened, a user pulls the operating end to enable it to rotate, and then the opening end presses against the top surface of the opening base to force parts, between an area where the opening end is located of the sealing cover and the opening of the box body to be separated to allow the user to perform further operations to open the sealing cover (par. 40), wherein the opening element is shaped like a straight plate (at 32), the opening end of the opening element protrudes downwards (at 41), and a bottom surface of the operating end of the opening element is close to a top surface of the sealing cover (Fig. 13), wherein a curved surface in smooth transition is disposed an outer side of the opening end of the opening element (Fig. 14), wherein an oblique surface inclining upwards is disposed at a bottom of the operating end of the opening element (Fig. 14), wherein the sealing mechanism comprises a female sealing unit and a male sealing unit, the male sealing unit is disposed at the opening of the box body, and the female sealing unit is disposed on a bottom surface of the sealing cover (Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samartgis in view of Luburic (US-7784633-B2).
Samartgis teaches all the claimed limitations as shown above but fails to specifically teach wherein the male sealing unit comprises a circular sealing edge and a buckle, the circular sealing edge is fixed to the opening of the box body, and the buckle is disposed on an outer wall of the circular sealing edge; and the female sealing unit comprises a circular sealing slot and a clamping groove allowing the buckle to be clamped therein, the circular sealing slot is fixed to the bottom surface of the sealing cover, and the clamping groove is formed in an inner wall of the circular sealing slot.
Luburic teaches that it is known in the art to manufacture sealing box with a male sealing unit comprising a circular sealing edge and a buckle, the circular sealing edge is fixed to the opening of the box body, and the buckle is disposed on an outer wall of the circular sealing edge; and a female sealing unit comprising a sealing slot and a clamping groove allowing the buckle to be clamped therein, the sealing slot is fixed to the bottom surface of the sealing cover, and the clamping groove is formed in an inner wall of the sealing slot (Figs. 4, 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box of Samartgis with the sealing structure taught by Luburic in order to seal the box and such a modification would be a simple substitution of known sealing structures to achieve a predictable result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the female sealing slot to be circular, in order to correspond with the male sealing part and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733